Title: To Benjamin Franklin from Thomas Gilpin, 8 June 1770: extract
From: Gilpin, Thomas
To: Franklin, Benjamin


June 8th. [1770]
As the late repeal of the acts in England more fully developes itself the singularity of its not taking effect till December next makes it appear the more as if the ministry had adopted a system of traps and decoys. But they have alarmed the game and it will require considerable time if it ever is accomplished to forget the snares; the disposition now seems to be to adhere to the non-importation agreement untill all the acts are repealed and such repeal actually commences. The people will never be reunited while England shall attempt to impose any laws in the making of which they have no voice.
